Exhibit 10.11

 

YELLOW CORPORATION

1997 STOCK OPTION PLAN

 

1. PURPOSE-

 

The Yellow Corporation 1997 Stock Option Plan is designed to enable qualified
executive, managerial, supervisory and professional personnel of Yellow
Corporation and its Subsidiaries to acquire or increase their ownership of
common stock of the Company on reasonable terms. The opportunity so provided is
intended to foster in participants a strong incentive to put forth maximum
effort for the continued success and growth of the Company and its Subsidiaries,
to aid in retaining individuals who put forth such efforts, and to assist in
attracting the best available individuals in the future.

 

2. DEFINITIONS

 

When used herein, the following terms shall have the meaning set forth below:

 

2.1 “Award” shall mean an Option or SAR.

 

2.2 “Board” means the Board of Directors of Yellow Corporation.

 

2.3 “Committee” means the members of the Board’s Compensation Committee who are
non-employee directors as defined in Rule 16b-3 of the Securities and Exchange
Commission as it exists on the effective date of the Plan or as subsequently
amended or interpreted and are “outside directors” within the meaning of Section
162(m) of the Internal Revenue Code of 1986 and the regulations thereunder.

 

2.4 “Company” means Yellow Corporation.

 

2.5 “IRC ‘86” means the Internal Revenue Code of 1986, as in effect as of the
effective date of the Plan or as thereafter amended, and applicable regulations.

 

2.6 “Fair Market Value” means with respect to the Company’s Shares the closing
price of the Shares as reported by NASDAQ or if the closing price is not
reported, the bid price of the Shares as reported by NASDAQ on the date on which
the value is to be determined or, if the stock did not trade on that date, the
next preceding date on which such stock traded.

 

2.7 “Grantee” means a person to whom an Award is made.

 

2.8 “Non-Qualified Stock Option” or “NQSO” means an Option awarded under the
Plan which by its terms and conditions is not, and is not intended to be, an
“Incentive Stock Option” as defined by IRC ’86.

 

2.9 “Option “ means the right to purchase, at a price, for a term, under
conditions, and for cash or other considerations fixed by the Committee in
accordance with the Plan, and subject to such other limitations and restrictions
as the Plan and the Committee impose, a number of shares specified by the
Committee.

 

2.10 “Plan” means the Company’s 1997 Stock Option Plan.

 

2.11 “SAR” means a right to surrender to the Company all or a portion of an
Option and to be paid therefor an amount, as determined by the Committee, no
greater than the excess, if any, of (i) the Fair Market Value, on the date such
right is exercised, of the Shares to which the Option or portion thereof
relates, over (ii) the aggregate option price of those Shares.

 

1



--------------------------------------------------------------------------------

2.12 “Shares” means shares of the Company’s common stock or, if by reason of the
adjustment provisions hereof any rights under an Award under the Plan pertain to
any other security, such other security.

 

2.13 “Subsidiary” means any business, whether or not incorporated, in which the
Company, at the time an Award is granted to an employee thereof, or in other
cases, at the time of reference, owns directly or indirectly not less than 50%
of the equity interest.

 

2.14 “Successor” means the legal representative of the estate of a deceased
Grantee or the person or persons who shall acquire the right to exercise an
Option or an SAR, by bequest or inheritance or by reason of the death of the
Grantee, as provided in accordance with Section 9 hereof.

 

2.15 “Term” means the period during which a particular Option or SAR may be
exercised.

 

2.16 “QDRO” means a qualified domestic relations order as defined by IRC ‘86 or
Title I of the Employee Retirement Income Security Act, or the rules thereunder.

 

3. ADMINISTRATION OF THE PLAN

 

3.1 The Plan shall be administered by the Committee.

 

3.2 The Committee shall have plenary authority, subject to the provisions of the
Plan, to determine when and to whom Awards shall be granted, the Term of each
Award, the number of Shares covered by it, the participation by Grantee in other
plans, and any other terms or conditions of each such Award. The Committee may
grant such additional benefits in connection with any Award as it deems
appropriate. The number of Shares, the Term, the other terms and conditions of a
particular kind of Award and any additional benefits granted in connection with
any Award need not be the same, even as to Awards made at the same time. The
Committee’s actions in making Awards and fixing their size, Term and other terms
and conditions and in granting any additional benefits in connection with any
Award shall be conclusive on all persons.

 

3.3 The Committee shall have the sole responsibility for construing and
interpreting the Plan, for establishing and amending such rules and regulations
as it deems necessary or desirable for the proper administration of the Plan,
and for resolving all questions arising under the Plan. Any decision or action
taken by the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations shall, to the extent permitted by law, be within its absolute
discretion, except as otherwise specifically provided herein, and shall be
conclusive and binding upon all Grantees, all Successors, and any other persons,
whether that person is claiming under or through any Grantee or otherwise.

 

3.4 The Committee shall regularly inform the Board as to its actions with
respect to all Awards under the Plan and the Terms and conditions of such Awards
in a manner, at such times, and in such form as the Board may reasonably
request.

 

4. ELIGIBILITY

 

Awards may be made under the Plan only to employees of the Company or a
Subsidiary who have executive, managerial, supervisory or professional
responsibilities. Officers shall be employees for this purpose, whether or not
they are also Directors, but a Director who is not such an employee shall not be
eligible to receive an Award. Awards may be made to eligible employees whether
or not they have received prior Awards, under the Plan or under any previously
adopted plan, and whether or not they are participants in other benefit plans of
the Company. In making a determination concerning the granting of Awards to
eligible employees, the Committee may take into account the nature of the
services they have rendered or that the Committee expects they will render,
their present and potential contributions to the success of the business, the
number of years of effective service they are expected to have and such other
factors as the Committee in its sole discretion shall deem relevant.

 

2



--------------------------------------------------------------------------------

5. SHARES SUBJECT TO PLAN

 

Subject to adjustment as provided in Section 18 below, 1,400,000 Shares are
hereby reserved for issuance in connection with Awards under the Plan. The
Shares so issued may be unreserved Shares held in the treasury however acquired
or Shares which are authorized but unissued. Any Shares subject to issuance upon
exercise of Options shall once again be available for issuance in satisfaction
of Awards to the extent that (i) cash is issued in satisfaction of the exercise
of such Shares or (ii) the Option expires or terminates unexercised as to any
Shares covered thereby. Subject to adjustment as provided in Section 18 below,
the maximum number of Shares with respect to which options or SARs may be
granted during any calendar year to any employee under the Plan shall be 200,000
Shares.

 

6. GRANTING OF OPTIONS

 

6.1 Subject to the terms of the Plan, the Committee may from time to time grant
Options to eligible employees.

 

6.2 The purchase price of each Share subject to Option shall be fixed by the
Committee, but shall not be less than 100% of the Fair Market Value of the Share
on the last business day prior to the date the Option is granted.

 

6.3 Each Option shall expire and all right to purchase Shares thereunder shall
cease on the date fixed by the Committee, which subject to the terms of the
Plan, shall not be later than the tenth anniversary of the grant date of the
Option.

 

6.4 Each Option shall become exercisable at the time, and for the number of
Shares, fixed by the Committee. Except to the extent otherwise provided in or
pursuant to Sections 9 and 10, no Option shall become exercisable as to any
Shares prior to the first anniversary of the date on which the Option was
granted.

 

7. STOCK APPRECIATION RIGHTS

 

7.1 The Committee may, in its discretion, grant an SAR to the holder of an
Option, either at the time the Option is granted or by amending the instrument
evidencing the grant of the Option at any time after the Option is granted and
more than six months before the end of the Term of the Option, so long as the
grant is made during the period in which grants of SARs may be made under the
Plan.

 

7.2 Each SAR shall be for such Term, and shall be subject to such other terms
and conditions, as the Committee shall impose. The terms and conditions may
include Committee approval of the exercise of the SAR, limitations on the time
within which and the extent to which such SAR shall be exercisable, limitations
on the amount of appreciation which may be recognized with regard to such SAR,
and specification of what portion, if any, of the amount payable to the Grantee
upon his exercise of an SAR shall be paid in cash and what portion, if any,
shall be payable in Shares. If and to the extent that Shares are issued in
satisfaction of amounts payable on exercise of an SAR, the Shares shall be
valued at their Fair Market Value on the date of exercise.

 

7.3 Except to the extent otherwise provided in or pursuant to Sections 9 and 10,
no SAR shall be exercisable during the first six months after its date of grant.

 

7.4 Upon exercise of an SAR the Option, or portion thereof, with respect to
which such right is exercised shall be surrendered and shall not thereafter be
exercisable.

 

8. NON-TRANSFERABILITY OF RIGHTS

 

No rights under any Award shall be transferable otherwise than by will or the
laws of descent and distribution or pursuant to a QDRO, and the rights, and
except to the extent otherwise provided in Section 12, the benefits, of any such
Award may be exercised and received, respectively, during the lifetime of the
Grantee only by him or by his guardian or legal representative or by an
“alternate payee” pursuant to a QDRO.

 

3



--------------------------------------------------------------------------------

9. DEATH OR TERMINATION OF EMPLOYMENT

 

9.1 Subject to the provisions of the Plan, the Committee may make such
provisions concerning exercise or lapse of Options or SARs on death or
termination of employment as it shall in its discretion determine. No such
provision shall extend the Term of an Option or SAR, nor shall any such
provision permit an Option or SAR to be exercised prior to six months after the
date on which it was granted, except in the event of death or termination by
reason of disability.

 

9.2 Transfers of employment between the Company and a Subsidiary, or between
Subsidiaries, shall not constitute termination of employment for purposes of any
Award. The Committee may specify in the terms and conditions of an Award whether
any authorized leave of absence or absence for military or government service or
for any other reason shall constitute a termination of employment for purposes
of the Award and the Plan.

 

10. PROVISIONS RELATING TO TERMINATION OF THE COMPANY’S SEPARATE EXISTENCE

 

The Committee may provide that in the event that the Company is to be wholly or
partly liquidated, or agrees to participate in a merger, consolidation or
reorganization in which it, or an entity controlled by it, is not the surviving
entity, any or all Options and SARs granted under the Plan shall be immediately
exercisable in full.

 

11. WRITINGS EVIDENCING AWARDS

 

Each Award granted under the Plan shall be evidenced by a writing which may, but
need not, be in the form of an agreement to be signed by the Grantee. The
writing shall set forth the nature and size of the Award, its Term, the other
terms and conditions thereof, other than those set forth in the Plan, and such
other information as the Committee directs. Acceptance of any benefits of an
Award by the Grantee shall be conclusively presumed to be an assent to the terms
and conditions set forth therein, whether or not the writing is in the form of
an agreement to be signed by the Grantee.

 

12. EXERCISE OF RIGHTS UNDER AWARDS

 

12.1 A person entitled to exercise an Option or SAR may do so by delivery of a
written notice to that effect specifying the number of Shares with respect to
which the Option or SAR is being exercised and any other information the
Committee may prescribe.

 

12.2 The notice shall be accompanied by payment in full for the purchase price
of any Shares to be purchased with such payment being made in cash; shares of
the Company’s common stock having a Fair Market Value equivalent to the purchase
price of such Shares; a combination thereof; or cashless exercise pursuant to
the Cashless Exercise Program offered by the Company. No Shares shall be issued
upon exercise of an Option until full payment has been made therefor.

 

12.3 The notice of exercise of an SAR shall be accompanied by the Grantee’s copy
of the writing or writings evidencing the grant of the SAR and the related
Option.

 

12.4 Upon exercise of an Option or SAR, the Grantee may request in writing that
the Shares to be issued in satisfaction of the Award be issued in the name of
the Grantee and another person as joint tenants with right of survivorship or as
tenants in common.

 

12.5 All notices or requests provided for herein shall be delivered to the
Secretary of the Company.

 

4



--------------------------------------------------------------------------------

13. EFFECTIVE DATE OF THE PLAN AND DURATION.

 

13.1 The Plan shall become effective on July 15, 1997, subject to stockholder
approval at the 1998 Annual Meeting of Stockholders of the Company where such
approval is required by applicable SEC or stock market regulations.

 

13.2 No Awards may be granted under the Plan on or after July 16, 2007 although
the terms of any Award may be amended at any time prior to the end of its Term
in accordance with the Plan.

 

14. DATE OF AWARD

 

The date of an Award shall be the date on which the Committee’s determination to
grant the same is final, or such later date as shall be specified by the
Committee in connection with its determination.

 

15. STOCKHOLDER STATUS

 

No person shall have any rights as a stockholder by virtue of the grant of an
Award under the Plan except with respect to Shares actually issued to that
person.

 

16. POSTPONEMENT OF EXERCISE

 

The Committee may postpone any exercise of an Option or SAR for such time as the
Committee in its discretion may deem necessary in order to permit the Company
(i) to effect or maintain registration of the Plan or the Shares issuable upon
the exercise of an Option or an SAR under the Securities Act of 1933, as
amended, or the securities laws of any applicable jurisdiction, (ii) to permit
any action to be taken in order to comply with restrictions or regulations
incident to the maintenance of a public market for its Shares, or (iii) to
determine that such Shares and the Plan are exempt from such registration or
that no action of the kind referred to in (ii) above needs to be taken; and the
Company shall not be obligated by virtue of any terms and conditions of any
Award or any provision of the Plan to recognize the exercise of an Option or an
SAR to sell or issue shares in violation of the Securities Act of 1933 or the
law of any government having jurisdiction thereof. Any such postponement shall
not extend the Term of an Option or SAR. Neither the Company nor its directors
or officers shall have any obligation or liability to the Grantee of an Award,
to the Grantee’s Successor or to any other person with respect to any Shares as
to which the Option or SAR shall lapse because of such postponement.

 

17. TERMINATION, SUSPENSION OR MODIFICATION OF PLAN

 

The Board may at any time terminate, suspend or modify the Plan. However, no
termination, suspension or modification of the Plan shall adversely affect any
right acquired by any Grantee or any Successor under an Award granted before the
date of such termination, suspension or modification, unless such Grantee or
Successor shall consent; but it shall be conclusively presumed that any
adjustment for changes in capitalization as provided for herein does not
adversely affect any such right. Any member of the Board who is an officer or
employee of the Company or a Subsidiary shall be without vote on any proposed
amendment to the Plan, or on any other matter which might affect that member’s
individual interest under the Plan.

 

18. ADJUSTMENT FOR CHANGES IN CAPITALIZATION

 

Any increase in the number of outstanding Shares of the Company occurring
through stock splits or stock dividends after the adoption of the Plan shall be
reflected proportionately in an increase in the aggregate number of Shares then
available for the grant of Awards under the Plan, or becoming available through
the termination, surrender or lapse of Awards previously granted but
unexercised, and in the number of Shares subject to Awards then outstanding; and
a proportionate reduction shall be made in the per share option price as to any
outstanding Options. Any fractional shares resulting from such adjustment shall
be eliminated. If changes in capitalization other than those considered above
shall occur, the Board shall make such adjustment in the number or class of
shares, remaining subject to Awards then outstanding and in the per share option
price as the Board in its discretion may consider appropriate to reflect such
change in capitalization, and all such adjustments shall be conclusive upon all
persons.

 

5



--------------------------------------------------------------------------------

19. DELIVERY OR SHARES IN LIEU OF CASH INCENTIVE AWARDS

 

19.1 Any employee otherwise eligible for an Award under the Plan who is eligible
to receive a cash incentive payment from the Company under any management
incentive plan may make application to the Committee in such manner as may be
prescribed from time to time by the Committee, to receive Shares from the Plan
in lieu of all or any portion of such cash payment.

 

19.2 The Committee may in its discretion honor such application by delivering
Shares from the Plan to such employee equal in Fair Market Value to that portion
of the cash payment otherwise payable to the employee under such incentive plan
for which a Share delivery is to be made in lieu of cash payment.

 

19.3 Any Shares delivered to employees under the Plan in lieu of cash incentive
payments shall come from the aggregate number of Shares authorized for use by
the Plan and shall not be available for any other Awards under the Plan.

 

19.4 Such applications and such delivery of Shares shall not be permitted on or
after July 16, 2007.

 

20. LOANS

 

20.1 The Company may make loans to Grantees for the sole purpose of exercising
Option Awards under the Plan and meeting the Federal tax consequences of such
exercise. Such loans shall be subject to the terms and conditions established by
the Committee from time to time which shall in all cases include those specific
items contained in this Section 20 as well as such other items as may be
established by the Committee.

 

20.2 No loan shall exceed the exercise price of the option to be exercised plus
the amount of Federal income taxes reasonably estimated to be due at the
exercise of the option or within the next following seven month period.

 

20.3 No loan shall have a term exceeding five years subject to renewal at the
discretion of the Committee. Notwithstanding any other terms of the loan, each
loan shall be fully due and payable on the loan recipient’s termination of
employment, except that in the case of termination due to disability, the
Committee at its discretion may extend the terms of the loan beyond termination.

 

20.4 Interest shall be charged on the loan with a rate established by the
Committee but in no case less than an amount equal to any dividends payable
during the term of the loan on the Shares being purchased by the Grantee at the
exercise of the Option. Such minimum interest rate shall be determined by
dividing the dividends paid on such Shares during the preceding twelve months by
the Option price for such Shares.

 

20.5 If such a loan is made to a Grantee, the Company shall not deliver a
certificate or any shares purchased with the loan proceeds, until such time as
the loan is repaid.

 

21. NO-UNIFORM DETERMINATION

 

The Committee’s determination under the Plan including, without limitation,
determination of the persons to receive Awards, the form, amount and type of
Awards (e.g., NQSOs, SARs), the terms and provisions of Awards and the written
material evidencing such Awards, the grant of additional benefits in connection
with any Award, and the granting or rejecting of loans or applications for
delivery of stock in lieu of cash bonus or incentive payments need not be
uniform and may be made selectively among otherwise eligible employees, whether
or not such employees are similarly situated.

 

22. TAXES

 

The Company is authorized to pay or withhold the amount of any tax attributable
to any amounts payable under any Awards, and the Company may defer making
payment of any Award if any such tax, charge or

 

6



--------------------------------------------------------------------------------

assessment may be pending until indemnification to its satisfaction. This
authority shall include authority to withhold or receive Shares and to make cash
payments in respect thereof in satisfaction of an individual’s tax obligations.

 

23. TENURE

 

An employee’s right, if any, to continue in the employ of the Company or a
Subsidiary shall not be affected by the fact that he is a participant under this
Plan. At the sole discretion of the Committee, an employee terminated for cause
may be required to forfeit all of his rights under the Plan, except as to
Options or SARs already exercised.

 

24. APPLICATION OF PROCEEDS

 

The proceeds received by the Company from the sale of its Shares under the Plan
shall be used for general corporate purposes.

 

25. OTHER ACTIONS

 

Nothing in the Plan shall be construed to limit the authority of the Company to
exercise its corporate rights and powers, including, by way of illustration and
not by way of limitation, the right to grant options for proper corporate
purposes otherwise than under the Plan to any employee or any other person,
firm, corporation, association or other entity, or to grant options to, or
assume options of, any person in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of all or any part of the business
and assets of any person, firm, corporation, association or other entity.

 

26. GOVERNING LAW

 

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

7